June 16, 2021



                                                      Supreme Court

                                                      No. 2019-95-Appeal.
                                                      (NC 16-231)


     Middle Creek Farm, LLC, et al.        :

                    v.                     :

 Portsmouth Water & Fire District et al. :




            NOTICE: This opinion is subject to formal revision before
            publication in the Rhode Island Reporter. Readers are requested to
            notify the Opinion Analyst, Supreme Court of Rhode Island, 250
            Benefit Street, Providence, Rhode Island 02903, at Telephone
            (401) 222-3258 or Email: opinionanalyst@courts.ri.gov, of any
            typographical or other formal errors in order that corrections may
            be made before the opinion is published.
                                                        Supreme Court

                                                        No. 2019-95-Appeal.
                                                        (NC 16-231)


       Middle Creek Farm, LLC, et al.       :

                      v.                    :

    Portsmouth Water & Fire District et al. :



         Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

         Justice Lynch Prata, for the Court. The defendant, Portsmouth Water &

Fire District (PWFD or the district), appeals from a judgment entered in favor of the

plaintiffs, Middle Creek Farm, LLC (Middle Creek Farm); Middlecreek, LLC;

Douglas W. Politi; and Catherine M. Politi (plaintiffs).1 PWFD contends that the

hearing justice erred in partially granting Middle Creek Farm’s motion for summary

judgment in its declaratory-judgment action.




1
  Middle Creek Farm filed the instant action. The three other plaintiffs were later
joined for all parties in interest to be part of the declaratory-judgment action. See
G.L. 1956 § 9-30-11. Those plaintiffs have ownership interests in the subdivision
lots in contention in this case. Of the named plaintiffs in this case, only Middle
Creek Farm has filed briefs in this Court. The defendant City of Newport has not
filed a statement on appeal and did not oppose Middle Creek Farm’s efforts to
connect to the PWFD water system.

                                          -1-
      On appeal, PWFD contends that the hearing justice erred in deciding that the

three lots at issue are part of PWFD’s coverage area under its charter. PWFD asserts

that the Superior Court should have given deference to PWFD’s interpretation of its

charter.   PWFD additionally argues that the plaintiffs failed to exhaust their

administrative remedies and failed to join indispensable parties. For the reasons set

forth in this opinion, we affirm the judgment of the Superior Court.

                                 Facts and Travel

      This matter concerns an eleven-lot subdivision that straddles the border

between Portsmouth and Middletown.         Seven lots have homesites located in

Portsmouth, and four lots have homesites located in Middletown. Three of the four

lots that have homesites in Middletown (sub-lots 1, 2, and 4) contain a portion of

land located in Portsmouth. One of the four lots has no land in Portsmouth and is

entirely in Middletown (sub-lot 3).2

      The subdivision was approved by the planning boards of both Middletown

and Portsmouth. In May 2016, PWFD petitioned the Portsmouth Planning Board to

reopen its final approval of the so-called “Middle Creek subdivision.” At the

reopened hearing, PWFD requested that Middle Creek Farm be required to extend a



2
  The Superior Court denied Middle Creek Farm’s motion for summary judgment
for sub-lot 3, indicating that the lot was not entitled to receive water from PWFD
because it had no land in Portsmouth. Middle Creek Farm has decided not to pursue
any further relief for sub-lot 3.
                                         -2-
water main from an adjoining street in Portsmouth that would pass in front of all of

the lots in the subdivision and connect to another water main on another street in

Portsmouth to make a full loop, which would benefit PWFD by improving water

flow for PWFD water mains.

      Middle Creek Farm filed suit in Superior Court, originally intended to be a

so-called “friendly suit,” at the suggestion of PWFD, in order to stimulate the City

of Newport’s agreement to the water tie-in as described. The City of Newport

provides water to the Town of Middletown. On July 19, 2016, PWFD held a meeting

at which the water main extension was formally approved and accepted. Shortly

thereafter, the City of Newport agreed to allow the tie-in for the lots located partially

or wholly in the Town of Middletown. Subsequently, PWFD refused to permit

Middle Creek Farm to connect the four sub-lots that have houses located in

Middletown to the water main; and, as stated supra, three of those lots contain

property in Portsmouth.

      Middle Creek Farm’s action requested declaratory and injunctive relief. It

sought a declaration that PWFD was required to provide water services to the

subdivision lots.3 Subsequently, the other party-plaintiffs were joined in the case.




3
  PWFD filed an answer admitting that its purpose is obtaining and maintaining a
supply of water for the inhabitants of Portsmouth.
                                          -3-
In due time, Middle Creek Farm filed a motion for summary judgment, to which

PWFD objected.

      At a hearing on the motion for summary judgment, Middle Creek Farm argued

that sub-lots 1, 2, and 4 were entitled to water service from PWFD because each of

those lots had a portion of its property in Portsmouth that was taxed by both the

Town of Portsmouth and PWFD, and that the payment of taxes triggered the

obligation to provide water to those lots. Middle Creek Farm also argued that neither

the language of PWFD’s charter nor that of G.L. 1956 § 46-15-2 prevented the lots

that have a portion of property in Portsmouth from being entitled to connect to the

PWFD water system.4 Middle Creek Farm further contended that, in accordance


4
 General Laws 1956 § 46-15-2, entitled “Approval of public water supply facilities,”
provides in pertinent part as follows:

             “(a) No municipal water department or agency, public
             water system, including special water districts or private
             water company, engaged in the distribution of water for
             potable purposes shall have any power:

             “* * *

             “(3) To extend its supply or distribution mains into a
             municipality or special water district wherein it has not
             heretofore legally supplied water;

             “* * *

             “(5) To extend the boundaries of a special water district;
             or

                                         -4-
with § 46-15-2, PWFD may “extend its supply or distribution mains” and “supply

water” outside its district because it had legally supplied water to a location in

Middletown in the past pursuant to a stipulation entered in the Newport County

Superior Court case of Brennan v. Esposito, NC-85-264.5

      PWFD argued at the hearing that it was prohibited from providing water to

the lots in question because those lots were not in its area of coverage as outlined in

Section 5 of its charter. According to PWFD’s interpretation of its charter, it was

required to provide water only for any property that has a building located within its

coverage area in the town of Portsmouth. PWFD also contended that its charter


           “(6) To supply water in or for use in any other municipality
           or civil division of the state which owns and operates a
           water supply system therein, or in any duly organized
           special water district supplied with water by another
           municipal water department or agency, special water
           district, or private water company, until the municipal
           water department or agency, special water district, or
           private water company has first submitted the maps and
           plans therefor to the director of the department of health,
           the state planning council and the board, as hereinafter
           provided, and until the water resources board, after
           receiving the recommendations of the director of the
           department of health and the division of statewide
           planning, shall have approved the recommendations or
           approved the recommendation with modifications as it
           may determine to be necessary; provided, however, this
           subsection shall not apply to any area presently served by
           any municipal water department or agency, or special
           water district.”
5
  The Brennan stipulation was entered into in 1985. The stipulation stated that
PWFD would provide water to lots wholly located in Middletown.
                                          -5-
required that the actual residence be located within Portsmouth to be eligible for

water service and that § 46-15-2 prohibited water service beyond the boundaries of

PWFD, at least until various state agencies gave approval, which had not occurred.

After further argument, the hearing justice continued the matter for two months for

additional discovery and supplemental memoranda.

      PWFD later filed a motion to dismiss plaintiffs’ action for the failure to join

indispensable parties. PWFD asserted in its papers and at a subsequent hearing that

owners of any lot that straddled the Middletown-Portsmouth line were indispensable

parties in this case. Middle Creek Farm disagreed, arguing that the interests of those

property owners were speculative.

      When pressed at the continued hearing on the issue of Middle Creek Farm’s

motion for summary judgment, PWFD argued that paying real estate taxes to PWFD

does not automatically qualify a property owner to connect to the water main and

receive a water supply from PWFD. PWFD contended that, to the extent that there

is any obligation, it was obligated only to provide water for inhabitants of its district.

PWFD suggested that several factors could determine whether an owner qualified as

an inhabitant of the district, including whether the property owner has a house within

Portsmouth, whether the owner is eligible to vote in Portsmouth, whether the

property has a Portsmouth address, and whether the children on the property are

eligible to attend Portsmouth public schools.          PWFD further contended that


                                           -6-
summary judgment was not appropriate because consideration of those factors

involved factual determinations. PWFD also argued that great weight must be given

to its interpretation of the term “inhabitants” in its charter.

      Middle Creek Farm again argued, citing cases from other jurisdictions, that

the payment of taxes to PWFD by the lot owners triggered PWFD’s obligation to

provide water to them. See Hatch v. Consumers’ Co., Ltd., 104 P. 670, 676 (Idaho

1909), aff’d, 224 U.S. 148 (1912) (concluding that with the power to tax comes the

duty to provide water to the property owners). Middle Creek Farm disagreed with

PWFD’s assertion that water service was limited to a narrow interpretation of the

term “inhabitants” under Section 5 of PWFD’s charter. Middle Creek Farm noted

that commercial properties and recreational properties receive water from PWFD

despite not having inhabitants.

      After taking the matter under advisement, the hearing justice issued a written

decision on Middle Creek Farm’s motion for summary judgment and PWFD’s

motion to dismiss for the failure to join indispensable parties. As to Middle Creek

Farm’s request for declaratory relief, the hearing justice indicated that the meaning

of the term “inhabitants” under Section 5 of PWFD’s charter was the central issue

in the case. Section 5 provides that PWFD is authorized to distribute water “to the

inhabitants of the district[.]” In reading other portions of Section 5, the hearing

justice decided that the term “inhabitants” should be interpreted expansively. He


                                           -7-
noted that Section 5 also stated that “the owner of any house, building, tenement or

estate shall be liable for the payment of the water rates and charges fixed by the

district[.]” The hearing justice decided that this reference to an “estate” and other

references to real estate in other sections of the charter indicated that PWFD was

obligated to provide water service to owners of real estate in the district who pay

taxes to the district. The hearing justice stated that a contrary interpretation,

particularly in light of the district’s broad power to tax contained in Section 10 of its

charter, would lead to the absurd result of PWFD not being obligated to supply water

to taxable businesses or farmland that do not have residences. Therefore, he decided

that sub-lots 1, 2, and 4 were entitled to water from PWFD and granted summary

judgment as to those lots.

      The hearing justice also decided that § 46-15-2 did not prevent PWFD from

distributing water to sub-lots 1, 2, and 4; he reasoned that those lots were within the

district’s coverage area because they contained taxable land located in Portsmouth.

He stated that PWFD could pursue any administrative remedies it might have with

the Rhode Island Water Resources Board (the board).

      Finally, the hearing justice denied PWFD’s motion to dismiss for failure to

join indispensable parties.      The hearing justice noted that PWFD had not

demonstrated     that   the   owners    of     fifty-three   properties   straddling   the

Middletown-Portsmouth border had an interest in the judgment of this case or would


                                             -8-
be negatively affected by the case. The hearing justice indicated that the interest of

those property owners was speculative.         He also stated that PWFD had not

demonstrated that the interest of those property owners was inextricably tied to the

case. The hearing justice further stated that joining those property owners to the

case was not practicable, because some of the properties in question had multiple

owners.

      An order implementing the hearing justice’s decision was entered on August

20, 2018. The order provided that Middle Creek Farm’s motion for summary

judgment was granted in part and declared that sub-lots 1, 2, and 4 had the right to

connect to PWFD’s water system. Final judgment was entered on October 31,

2018.6 PWFD timely appealed.

      On appeal, PWFD argues that the Superior Court erred in deciding that

sub-lots 1, 2, and 4 are within the district’s coverage for distributing water. PWFD

asserts that the Superior Court interpreted the term “inhabitants” in PWFD’s charter

in an expansive manner contrary to its plain meaning and failed to give deference to

PWFD’s interpretation of the term. PWFD also argues that the Superior Court

should have considered additional factors including the house address, eligibility to



6
  The plaintiffs filed a motion to voluntarily dismiss all remaining equitable claims,
to which PWFD did not object. On August 31, 2018, the hearing justice dismissed
plaintiffs’ remaining claims. The plaintiffs also sought litigation expenses, which
the hearing justice denied.
                                         -9-
vote, access to public schools, real estate taxes, and the provision of municipal

services in interpreting the term “inhabitants.” PWFD further argues that plaintiffs

failed to exhaust their administrative remedies before the board pursuant to

§ 46-15-2, noting that this statute applies to instances when water is provided outside

of a water district’s boundaries. PWFD additionally argues that the owners of the

fifty-three properties straddling the Middletown-Portsmouth line should have been

joined as indispensable parties.

      In response, Middle Creek Farm argues that the Superior Court correctly

decided that property located within Portsmouth that is liable for taxes to PWFD is

entitled to receive water from PWFD. Middle Creek Farm indicates that the term

“inhabitants” under the PWFD charter could not be limited to residents, as this would

prevent farms and commercial entities from receiving water. Middle Creek Farm

maintains that limiting “inhabitants” to residents would therefore be irrational.

Middle Creek Farm notes that § 46-15-2 does not apply to areas already served by

PWFD and that Middletown lots were served by PWFD in the Brennan case.

Finally, Middle Creek Farm argues that the interests of other lots straddling the

Middletown-Portsmouth border are speculative, and, therefore, the owners of those

lots are not indispensable parties.




                                         -10-
                                Standard of Review

      “This Court reviews a decision granting a party’s motion for summary

judgment de novo.” Boudreau v. Automatic Temperature Controls, Inc., 212 A.3d

594, 598 (R.I. 2019) (quoting DeLong v. Rhode Island Sports Center, Inc., 182 A.3d

1129, 1134 (R.I. 2018)). “Examining the case from the vantage point of the trial

justice who passed on the motion for summary judgment, we view the evidence in

the light most favorable to the nonmoving party, and if we conclude that there are

no genuine issues of material fact and that the moving party is entitled to judgment

as a matter of law, we will affirm the judgment.” Id. (quoting Sullo v. Greenberg, 68

A.3d 404, 406-07 (R.I. 2013)). “Although summary judgment is recognized as an

extreme remedy, to avoid summary judgment the burden is on the nonmoving party

to produce competent evidence that proves the existence of a disputed issue of

material fact.” Id. (deletion omitted) (quoting Sullo, 68 A.3d at 407).

                                     Discussion

                Hearing Justice’s Grant of Summary Judgment

      PWFD first maintains that the Superior Court interpreted the term

“inhabitants” as contained in PWFD’s charter in an expansive manner contrary to its

plain meaning and failed to give deference to PWFD’s interpretation of the term.7



7
 PWFD states that, in accordance with its interpretation of its charter, it provides
water to all properties with building sites located within the district.
                                         -11-
“This Court long has abided by the principle that, ‘when called upon to construe the

provisions of a municipal charter, the usual rules of statutory construction are

employed.’” Felkner v. Chariho Regional School Committee, 968 A.2d 865, 870

(R.I. 2009) (brackets and deletion omitted) (quoting Town of Johnston v. Santilli,

892 A.2d 123, 127 (R.I. 2006)). If the language of a statute is unambiguous, this

Court applies the plain and ordinary meaning of that language to the statute’s

provisions. Raiche v. Scott, 101 A.3d 1244, 1248 (R.I. 2014). However, if there is

an ambiguity in the statute, this Court will employ the maxims of statutory

construction to discover the intent of the Legislature. Unistrut Corporation v. State

Department of Labor and Training, 922 A.2d 93, 98-99 (R.I. 2007). A statute is

ambiguous if one of its words or phrases is susceptible to more than one meaning.

Drs. Pass and Bertherman, Inc. v. Neighborhood Health Plan of Rhode Island, 31

A.3d 1263, 1269 (R.I. 2011). “We have recognized that ‘it is the accepted rule that

the provisions of city charters should be construed so as to give, so far as possible,

reasonable meaning and effect to all parts of the section in question.’” Felkner, 968

A.2d at 870 (brackets omitted) (quoting Stewart v. Sheppard, 885 A.2d 715, 720

(R.I. 2005)).    “We presume that the General Assembly intended to attach

significance to every word, sentence and provision of a statute.” Retirement Board

of Employees’ Retirement System of State v. DiPrete, 845 A.2d 270, 279 (R.I. 2004).




                                        -12-
      The disputed Section 5 of PWFD’s charter states as follows:

             “Section 5. The district is hereby authorized to obtain and
             maintain for the district a supply of water for the
             extinguishing of fire, and for distribution to the inhabitants
             of the district, for domestic use and for other purposes[.]
             * * * The district may also furnish water to the inhabitants
             of the town of Portsmouth outside of the boundaries of the
             district.[8] If the district shall undertake to distribute the
             water so obtained, it shall have the exclusive right thereto
             and may maintain an action against any person for using
             the same without the consent of the district, and may
             regulate the distribution and use of said water within and
             without said district, and from time to time fix water rates
             and charges for the water and water facilities furnished by
             the district, which may be based upon the quantity of water
             used or the number and kind of water connections made or
             the number and kind of plumbing fixtures installed on the
             estate or upon the number or average number of persons
             residing or working in or otherwise connected therewith
             or upon any other factor affecting the use of or the value
             or cost of the water and water facilities furnished or upon
             any combination of such factors, and the owner of any
             house, building, tenement or estate shall be liable for the
             payment of the water rates and charges fixed by the
             district; and such water rates, and charges shall be a lien
             upon such house, building, tenement, and estate in the
             same way and manner as taxes assessed on real estate are
             liens, and if not paid as required by the district, shall be
             collected by said district in the same manner that taxes
             assessed on real estate are by law collected.” Portsmouth
             Water and Fire District Charter Sec. 5 (as amended 1965)
             (emphasis added).




8
 Section 1 of the charter excludes portions of Portsmouth, such as the islands outside
the perimeter of Aquidneck Island and the United States naval base, which are not
relevant to this case.
                                         -13-
      Black’s Law Dictionary defines “inhabit” as “[t]o dwell in; to occupy

permanently or habitually as a residence.”9 Black’s Law Dictionary 935 (11th ed.

2019). Further, “inhabitant” is defined as “[o]ne that inhabits a place, especially as

a permanent resident[.]” The American Heritage Dictionary of the English Language

902-03 (5th ed. 2011). However, we find no fault with the hearing justice’s

conclusion that, in the charter, “inhabitants” has a far more expansive meaning than

the literal definition and means anyone who owns real estate and pays taxes to the

district. See Chang v. University of Rhode Island, 118 R.I. 631, 643, 375 A.2d 925,

931 (1977) (holding that the court is not required to have tunnel vision when

interpreting a statute; in fact, “every word, clause and sentence of a statute must be

given effect if possible”).

      As noted supra, Section 5 of the charter states that PWFD may consider “the

number or average number of persons residing or working in or otherwise connected

therewith[.]” The use of the word “working” clearly contemplates a business, which

would not fit within the literal definition of “inhabitant.” Section 5 also references

that the “owner[s] of any house, building, tenement or estate shall be liable for the

payment of the water rates[.]” The use of the word “house” implies a residence, but

Section 5 also references a “building, tenement or estate[,]” which all have a much



9
 The American Heritage Dictionary of the English Language 902 (5th ed. 2011)
defines “inhabit” as “[t]o live or reside in[.]”
                                        -14-
broader meaning than the inhabitants of a house. We agree with the hearing justice

that the use of the word “inhabitants” within Section 5 is not intended to be applied

based upon the literal definition of the word urged by PWFD. Therefore, a broader

interpretation of the term “inhabitants” to include all owners of real estate who pay

taxes to PWFD is necessary to carry out the intent of the charter.

      This conclusion, endorsing a broader definition of “inhabitants,” is also

consistent with other sections of PWFD’s charter. Section 5A, for example, is

entitled “Mandatory Connection” and provides that “[t]he administrative board may

by resolution order the owner of any estate abutting any portion of any street or

highway in which any main constituting part of the district’s water system is situated

to connect the water-using facilities on said estate with such main.” It would be

inconsistent to hold that PWFD is only required to provide water based upon the

literal definition of inhabitant despite having the power and authority to mandate that

“any estate” connect to an abutting main.         In this Court’s opinion, such an

interpretation would be clearly contrary to the purpose of the charter.

      Additionally, PWFD’s assertion that the Superior Court should have deferred

to its interpretation of the charter is of no moment. “We have generally followed the

principle that, if a statute’s requirements ‘are unclear or subject to more than one

reasonable interpretation, the construction given by the agency charged with its

enforcement is entitled to weight and deference as long as that construction is not


                                         -15-
clearly erroneous or unauthorized.’” Grasso v. Raimondo, 177 A.3d 482, 486-87

(R.I. 2018) (quoting State v. Swindell, 895 A.2d 100, 105 (R.I. 2006)). “However

* * * we do not owe any ‘administrative agency’s interpretation blind obeisance;

rather, the true measure of a court’s willingness to defer to an agency’s interpretation

of a statute depends, in the last analysis, on the persuasiveness of the interpretation,

given all the attendant circumstances.’” Id. at 487 (quoting Mancini v. City of

Providence, 155 A.3d 159, 168 (R.I. 2017)).

      Finally, and perhaps most importantly, contrary to PWFD’s argument, the

broader definition of inhabitants is consistent with Section 10 of the charter. As

PWFD admitted in its answer, it is a quasi-municipal agency created for the purpose

of obtaining and maintaining a supply of water for the extinguishing of fire for the

inhabitants of Portsmouth. It also acknowledged that it taxes lots in Portsmouth for

the extinguishing of fire pursuant to Section 10. Furthermore, Section 10 of the

charter, entitled “Authority To Tax,” gives the district the power to order, assess,

and collect taxes on ratable real estate for purposes of maintaining a supply of water

and paying its expenses. However, Section 10 does not distinguish between the uses

for which PWFD taxes property—“for the extinguishing of fire, power, domestic

and other uses[.]”

      The owners of any real estate in Portsmouth within PWFD’s district must pay

taxes to PWFD, as well as separate real estate taxes to the Town of Portsmouth.


                                         -16-
These taxes are in addition to rates paid to PWFD on any water usage. The taxes

payable to PWFD are based on the tax-assessed value of the ratable real estate

located in the district and ratable tangible personal property.

      Again, it would be incongruent if the district can collect taxes on all real estate

but is required to provide water only to people who actually “inhabit” the district.

See Grasso, 177 A.3d at 490 (“Wherever possible, a statute is to be construed in a

way which will render it reasonable, fair and harmonious with its manifest purpose,

and which will conform with the spirit of the act.”) (quoting Los Angeles County v.

Frisbie, 122 P.2d 526, 532 (Cal. 1942)). As the hearing justice opined, if the literal

meaning of “inhabitant” were adopted, then PWFD would not have to provide water

to businesses or farmland that have no residential component but could still collect

taxes from those properties.

      PWFD’s interpretation of its charter as requiring it to provide water service

within the Town of Portsmouth only where at least a portion of a building receiving

that water service lies within the district would lead to an absurd result. For example,

it would mean that PWFD would not have to provide water to businesses such as

golf courses or farms that have no residential component or buildings, despite the

district’s ability to collect taxes from those businesses. Therefore, we are of the

opinion that the hearing justice did not err when he found that the charter established

an inextricable link between taxation and services. The charter makes sense only if


                                         -17-
the power to tax is linked to the right to receive services. The power to tax as found

in Section 10 is broad and has no limitation as to the type of property that is subject

to taxation.10 Section 10 also does not require a certain amount of taxes to be paid

in order to trigger the receipt of water services. We are unpersuaded, as the hearing

justice was, by the contention that Middle Creek Farm is required to pay a substantial

amount of taxes to receive service.

      Therefore, we conclude that the hearing justice did not err in concluding that

sub-lots 1, 2, and 4 were entitled to connect to the water main because each lot has

taxable property within the confines of the district.

                       Failure to Join Indispensable Parties

      PWFD additionally argues that the hearing justice erred when he denied

PWFD’s motion to dismiss for failure to join indispensable parties. General Laws

1956 § 9-30-11 provides that “[w]hen declaratory relief is sought, all persons shall

be made parties who have or claim any interest which would be affected by the

declaration, and no declaration shall prejudice the rights of persons not parties to the


10
  We also find unavailing PWFD’s argument that, pursuant to § 46-15-2 (set out in
pertinent part supra at footnote 4), it is prohibited from providing water service
beyond the boundaries of its water district without approval from various state
agencies. Regardless of the parties’ arguments concerning the proper application of
§ 46-15-2, this Court has already determined that, based upon the language of the
charter, PWFD will not be wrongfully supplying water to sub-lots 1, 2, and 4 because
each sub-lot contains taxable property within the confines of the district. This alone
precludes the application of § 46-15-2 to deny water to sub-lots 1, 2, and 4.

                                         -18-
proceeding.” In a declaratory-judgment action, “[o]rdinarily failure to join all

persons who have an interest that would be affected by the declaration is fatal.”

Rosano v. Mortgage Electronic Registration Systems, Inc., 91 A.3d 336, 339 (R.I.

2014) (quoting Burns v. Moorland Farm Condominium Association, 86 A.3d 354,

358 (R.I. 2014)).

      Rule 19 of the Superior Court Rules of Civil Procedure requires the joining of

indispensable parties. See Rosano, 91 A.3d at 339-40. “This Court has defined ‘an

indispensable party as one whose interests could not be excluded from the terms or

consequences of the judgment as where the interests of the absent party are

inextricably tied in to the cause or where the relief really is sought against the absent

party alone.’” Id. at 340 (deletions omitted) (quoting Root v. Providence Water

Supply Board, 850 A.2d 94, 100 (R.I. 2004)).              “A court may not assume

subject-matter jurisdiction over a declaratory-judgment action when a plaintiff fails

to join all those necessary and indispensable parties who have an actual and essential

interest that would be affected by the declaration.” Id. (quoting Meyer v. City of

Newport, 844 A.2d 148, 152 (R.I. 2004)).

      In the case at bar, none of the owners of the other fifty-three properties have

a direct claim upon the subject of the action such that joinder of that party will cause

it to lose anything by operation of the judgment rendered. PWFD has failed to

establish that any of the properties have “an actual, present, adverse, and antagonistic


                                          -19-
interest” in the judgment. Town of Warren v. Bristol Warren Regional School

District, 159 A.3d 1029, 1037 (R.I. 2017) (quoting 22A Am. Jur. 2d Declaratory

Judgments § 204 at 859 (2013)). PWFD argues that it will have to litigate the

underlying issue—whether or not PWFD is required to provide water services to the

properties—every time a property straddling the Portsmouth-Middletown line files

an application for water service. However, we agree with the hearing justice that

this argument is purely speculative, and an unsubstantiated or speculative risk is

insufficient and will not satisfy the § 9-30-11 criteria. Therefore, we conclude that

PWFD has failed to establish that the hearing justice erred when he determined that

the owners of the fifty-three properties should not be joined under § 9-30-11, because

no demonstration has been made that the parties “claim any interest which would be

affected by the [court’s] declaration,” or that the declaration would “prejudice the

rights of [the fifty-three property owners] not parties to the proceeding.”

Section 9-30-11.

                                    Conclusion

      For the reasons set forth herein, we affirm the judgment of the Superior Court.

The papers may be remanded to the Superior Court.




                                        -20-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Middle Creek Farm, LLC, et al. v. Portsmouth Water
Title of Case
                                     & Fire District et al.
                                     No. 2019-95-Appeal.
Case Number
                                     (NC 16-231)

Date Opinion Filed                   June 16, 2021


                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.


Written By                           Associate Justice Erin Lynch Prata


Source of Appeal                     Newport County Superior Court


Judicial Officer from Lower Court    Associate Justice Brian Van Couyghen

                                     For Plaintiffs:

                                     Neil P. Galvin, Esq.
                                     Girard A. Galvin, Esq.
Attorney(s) on Appeal                Aivi Nguyen, Esq.
                                     For Defendant:

                                     Adam M. Ramos, Esq.
                                     Christine E. Dieter, Esq.




SU-CMS-02A (revised June 2020)